NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 February 2021 has been entered.
 
Response to Amendment
Applicant's amendment filed on 05 February 2021 has been entered. Claims 40, 50-53, 55, and 59 have been amended. Claims 1-39 have been cancelled. No claims have been added. Claims 40-59 are still pending in this application, with claims 40 and 50 being independent.

Allowable Subject Matter
Claims 40-59 are allowed.
The following is an examiner’s statement of reasons for allowance:	
Regarding claim 40, the prior art of record does not teach, or merely suggest, a glazing comprising a sheet of glazing material having a first major surface and a second 
The closest prior art of record, Ishikawa (JPH 0569777 A), Sasajima et al. (US 5,289,353 A), and Verrat-Debailleul (US 2015/0016132 A1), teach, suggest, or disclose various features of the claimed invention, but lack any teaching or suggestion of: “…a circuit board… the entire first electrical connector being directly affixed on a first face of the circuit board and not supported by a second face of the circuit board opposite the first face… wherein when the first electrical connector is directly engaged with the first anchoring support, the electrical device is releasably fixed to the sheet of glazing material…,” as recited in combination with all of the limitations of claim 40. Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record in order to arrive at the claimed invention.
Claims 41-49 are allowed as they depend upon and further limit allowed claim 40.
Regarding claim 50, the prior art of record does not teach, or merely suggest, a vehicle light, in particular a brake light, to be mounted to a component of the structure of a vehicle and comprising a circuit board with its rear face provided with two electric conducts and having directly affixed thereto at least one LED electrically connected to the two electric conducts and to be powered, respectively, from the positive and negative poles of the electric circuit of the vehicle, characterized in that it comprises: the at least one LED incorporating a respective lens having a light emission angle lower than 450; two connectors of an electrically conductive material, the entire two connectors directly affixed to the rear face of the circuit board and not supported by the front face of the circuit board, each of the two connectors being electrically connected to a respective electric conduct of the circuit board; and two anchoring supports of an electrically 
The closest prior art of record, Ishikawa (JPH 0569777 A), Sasajima et al. (US 5,289,353 A), and Verrat-Debailleul (US 2015/0016132 A1), teach, suggest, or disclose various features of the claimed invention, but lack any teaching or suggestion of: “…a circuit board…the entire two connectors directly affixed to the rear face of the circuit board and not supported by the front face of the circuit board, each of the two connectors being electrically connected to a respective electric conduct of the circuit board…and being configured to directly receive the fitting, with mechanical retention and electrical connection, of a respective connector of the circuit board…,” as recited in combination with all of the limitations of claim 50. Additionally, there does not appear to be any reason absent Applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record in order to arrive at the claimed invention.
Claims 51-59 are allowed as they depend upon and further limit allowed claim 50.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896